Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to amendment filed on 10/23/2020 of claim 14 has been canceled and claim 21 has been added. Claims 1-13 and 15-21 are pending in the application.
Response to Arguments
Applicant’s arguments, see pages 8-11, filed on 09/24/2020, with respect to claims 1-13 and 15-21 have been fully considered and are persuasive.  The rejections of claims 1-13 and 15-21 have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Seth Newman (Reg. No. 73,745) on 04/08/21.
	Please amend the application as follows:

In the Claims:
(Currently Amended) A method, implemented on a machine having at least one processor, storage, and a communication platform connected to a network for data assignment in a distributed system, the method comprising: 	obtaining a plurality of first-layer hash tables, each of which includes a plurality of first buckets, wherein each of the plurality of first-layer hash tables is generated based on a same set of keys and a different first-layer hash function; 	determining a center point in a feature space for each first bucket included in each of the plurality of first-layer hash tables to obtain a plurality of center points; 	generating an aggregated table that includes each center point of each first bucket included in the plurality of first-layer hash tables; 	determining one or more directions in the feature space with maximum variance of each center point; 	determining a median point in the feature space of a center point distribution along each of the one or more directions in the feature space; 	mapping each center point to one of a plurality of second buckets of the aggregated table based on a second-layer hash function, the one or more directions, and the respective median points in the feature space, wherein center points corresponding to different first buckets that overlap in the feature space are mapped to a same second bucket in the aggregated table, wherein mapping each center point comprises segmenting the plurality of center points to the one of the plurality of second buckets of the aggregated table based on the second-layer hash function; and 	assigning at least one of the plurality of second buckets to a node in the 
2.	(Cancelled).
3.	(Currently Amended)  The method of claim [[2]] 1, wherein segmenting the plurality of center points to the one of the plurality of second buckets of the aggregated table based on the second-layer hash function comprises: 	segmenting the plurality of center points to the one of the plurality of second buckets based on a respective position of each center point in the feature space, wherein the feature space is Euclidean space.
5.	(Currently Amended)  The method of claim [[2]] 1, wherein segmenting further comprising: 	, wherein each center point in the aggregated table is segmented into different partitions based on the one or more hash functions.
7.	(Currently Amended)  The method of claim 6, further comprising: 	receiving input items each corresponding to one of the same set of keys; andcorresponding hash function corresponding to each first-layer hash table of the plurality of first-layer hash tables, the same set of keys into the plurality of first buckets included in a corresponding first-layer hash table.
8.	(Currently Amended)  A system having at least one processor, storage, and a communication platform connected to a network for data assignment in a distributed system, comprising: 	a hash table generator configured for obtaining a plurality of first-layer hash tables, each of which includes a plurality of first buckets, wherein each of the plurality of first-layer hash tables is generated based on a same set of keys and a different first-layer hash function; 	to obtain a plurality of center points, [[and]]  		generating an aggregated table that includes each center point of each first bucket included in the plurality of first-layer hash tables, and 		mapping each center point to one of a plurality of second buckets of the aggregated table; 	a maximum variant direction determiner configured for determining one or more directions in the feature space with maximum variance of each center point; 	a median point determiner configured for determining a median point in the feature space of a center point distribution along each of the one or more directions in the feature space, wherein: 		the center point is mapped to the one of the plurality of second buckets of the aggregated table based on a second-layer hash function, the one or more directions, and the respective median points in the feature space, wherein center points corresponding to different first buckets that overlap in the feature space are mapped to a same second bucket in the aggregated table, wherein mapping each center point comprises segmenting the plurality of center points to the one of the plurality of second buckets of the aggregated table based on the second-layer hash function; and 	a hash bucket assigner configured for assigning at least one of the plurality of second buckets to a node in the distributed system such that data items stored within one or more of the plurality of first buckets whose center points are mapped to the same second bucket are assigned to a same node in the distributed system so that the data items assigned to the same node represent similar data items.
9.	(Cancelled).
10.	(Currently Amended)  The system of claim [[9]] 8, wherein segmenting the plurality of center points to the one of the plurality of second buckets of the aggregated table based on the second-layer hash function comprises: 	segmenting the plurality of center points to the one of the plurality of second buckets based on a respective position of each center point in the feature space, wherein the feature space is Euclidean space.
12.	(Currently Amended)  The system of claim [[9]] 8, further comprising: 	
13.	(Currently Amended)  The system of claim 8, wherein each of the plurality of first-layer hash tables is a hash table generated based on a corresponding hash function, wherein the system further comprises: 	a hash bucket computer configured for: 		receiving input items each corresponding to one of the same set of keys; and 		computing, based on the corresponding hash function corresponding to each first-layer hash table of the plurality of first-layer hash tables, the same set of keys into the plurality of first buckets included in a corresponding first-layer hash table.
14.	(Cancelled).
15.	(Currently Amended)  A machine-readable, non-transitory and tangible medium having information recorded thereon for data assignment in a distributed system, the information, when read by [[the]] a machine, causes the machine to perform operations comprising: 	obtaining a plurality of first-layer hash tables, each of which includes a plurality of a feature space for each first bucket included in each of the plurality of first-layer hash tables to obtain a plurality of center points; 	generating an aggregated table that includes each center point of each first bucket included in the plurality of first-layer hash tables; 	determining one or more directions in the feature space with maximum variance of each center point; 	determining a median point in the feature space of a center point distribution along each of the one or more directions in the feature space; 	mapping each center point to one of a plurality of second buckets of the aggregated table based on a second-layer hash function, the one or more directions, and the respective median points in the feature space, wherein center points corresponding to different first buckets that overlap in the feature space are mapped to a same second bucket in the aggregated table, wherein mapping each center point comprises segmenting the plurality of center points to the one of the plurality of second buckets of the aggregated table based on the second-layer hash function; and 	assigning at least one of the plurality of second buckets to a node in the distributed system such that data items stored within one or more of the plurality of first buckets whose center points are mapped to the same second bucket are assigned to a same node in the distributed system so that the data items assigned to the same node represent similar data items.
(Cancelled).
17.	(Currently Amended)  The medium of claim [[16]] 15, wherein the plurality of center points to the one of the plurality of second buckets of the aggregated table based on the second-layer hash function comprises: 	segmenting the plurality of center points to the one of the plurality of second buckets based on a respective position of each center point in the feature space, wherein the feature space is Euclidean space.
19.	(Currently Amended)  The medium of claim [[16]] 15, wherein tcomprises: 	, wherein each center point in the aggregated table is segmented into different partitions based on the one or more hash functions.
20.	(Currently Amended)  The medium of claim 15, wherein each of the plurality of first-layer hash tables is a hash table generated based on a corresponding hash function, the operations further comprising: 	receiving input items each corresponding to one of the same set of keys; andcorresponding hash function corresponding to each first-layer hash table of the plurality of first-layer hash tables, the same set of keys into the plurality of first buckets including in a corresponding first-layer hash table.
21.	(Currently Amended)  The method of claim 1, wherein assigning further comprises: 	assigning one second bucket of the plurality of second buckets in theaggregated table to a first node in the distributed system, wherein assigning the one second bucket comprises: 	determining at least one first bucket from at least one first-layer hash table having a corresponding center point mapped to the one second bucket, and 	sending data items from each of the at least one first bucket to the first node in the distributed system; and 	assigning a different second bucket of the plurality of second buckets in the aggregated table to a second node in the distributed system, wherein assigning the different second bucket comprises: 	determining at least one different first bucket from at least one first-layer hash table having a corresponding center point mapped to the different second bucket, and 	sending data items from each of the 
22.	(New)  The system of claim 8, wherein assigning further comprises: 	assigning one second bucket of the plurality of second buckets in the aggregated table to a first node in the distributed system, wherein assigning the one second bucket comprises:
23.	(New)  The medium of claim 15, wherein assigning further comprises: 	assigning one second bucket of the plurality of second buckets in the aggregated table to a first node in the distributed system, wherein assigning the one second bucket comprises: 		determining at least one first bucket from at least one first-layer hash table having a corresponding center point mapped to the one second bucket, and 		sending data items from each of the at least one first bucket to the first node in the distributed system; and 	assigning a different second bucket of the plurality of second buckets in the aggregated table to a second node in the distributed system, wherein assigning the different second bucket comprises:

Reason for Allowance
	The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that claims 1, 3, 5, 4, 6, 7, 21, 8, 10, 12, 11, 13, 22, 15, 17, 19, 18, 20 and 23 (renumbered 1-19) are allowed in light of the applicant’s arguments, applicant’s amendments and in light of the prior art made of record.
The present application is directed to method and system for data assignment in a distributed system. The closest prior art Li et al. (U.S. PGPub 2008/0270374), Shalita et al. (U.S. PGPub 2016/0087880), and Chao (U.S. PGPub 2014/0016872) alone, or, in combination, fails to anticipate or render obvious the recited features of “…determining a center point in a feature space for each first bucket included in each of the plurality of first-layer hash tables to obtain a plurality of center points; generating an aggregated table that includes each center point of each first bucket included in the plurality of first-layer hash tables; 	determining one or more directions in the feature space with maximum variance of each center point; determining a median point in the feature space of a center point distribution along each of the one or more directions in 
Conclusion
These features together with other limitations of the independent claims 1, 8, and 15 are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims 1, 8, and 15 are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153